





FIRST AMENDMENT TO REVOLVING CREDIT NOTE AND SECOND AMENDMENT TO REVOLVING
CREDIT LOAN AGREEMENT
THIS FIRST AMENDMENT TO REVOLVING CREDIT NOTE AND SECOND AMENDMENT TO REVOLVING
CREDIT LOAN AGREEMENT (this “Amendment”) is entered into as of October 17, 2018,
by and between CUMBERLAND PHARMACEUTICALS INC., a Tennessee corporation (the
“Borrower”), and PINNACLE BANK, a Tennessee banking corporation (the “Lender”).
RECITALS:
A.Borrower issued to the order of Lender that certain $12,000,000.00 Revolving
Credit Note dated July 31, 2017 (the “Note”).


B.Borrower and the Lender entered into that certain Revolving Credit Loan
Agreement dated as of July 31, 2017, as amended by that certain First Amendment
to Revolving Credit Loan Agreement dated August 14, 2018 (the “Loan Agreement”).
Capitalized terms not otherwise defined therein have the same meaning as set
forth in the Loan Agreement.


C.Borrower has requested that Lender increase the maximum principal amount of
the Note by $8,000,000.00 pursuant to Section 1.7 of the Loan Agreement.


D.The Borrower and the Lender desire to amend the Note and Loan Agreement as
provided herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
1.The maximum principal amount of the Note, as set forth in the upper right hand
corner of the first page and within the first paragraph thereof, is hereby
increased by $8,000,000.00 to $20,000,000.00.


2.All references to the principal amount of the Note, and the Loan amount, set
forth within the Loan Agreement are hereby amended and restated to mean
$20,000,000.00, including without limitation the following: (i) the description
of the Loan in Section 1.1 of the Loan Agreement; and (ii) the definition of
“Note” set forth within Section 9.1 of the Loan Agreement.


3.As a condition to the effectiveness of this Amendment, Borrower agrees to pay
all fees and expenses set forth in the Closing Statement executed in connection
with this Amendment.


4.The Note and Loan Agreement are not amended in any other respect.


5.The Borrower reaffirms the terms and provisions of the Note and Loan
Agreement, as amended hereby, along with the other Loan Documents, and the
Borrower agrees that such terms and provisions are valid and binding,
enforceable in accordance with its terms and provisions, subject to no defense,
counterclaim, or objection.


[signatures commence on following page]







--------------------------------------------------------------------------------








ENTERED INTO as of the date first written above.
BORROWER: 

CUMBERLAND PHARMACEUTICALS INC. 


By:
/s/ A.J. Kazimi

A.J. Kazimi,
Chief Executive Officer
 


LENDER: 

PINNACLE BANK 


By:
/s/ Tim Bewley

Tim Bewley,
Senior Vice President







--------------------------------------------------------------------------------








GUARANTOR ACKNOWLEDGEMENT


The undersigned Guarantor joins in the execution of this Amendment to
acknowledge and agree that the guarantee of payment and performance of the
obligations evidenced by the Note and Loan Agreement, as amended hereby, under
that certain Guaranty dated as of July 31, 2017 (the “Guaranty”), remains in
full force and effect and all obligations evidenced by the Guaranty continues to
be binding upon the Guarantor.


                        
BORROWER: 

CUMBERLAND PHARMA SALES CORP. 


By:
/s/ A.J. Kazimi

A.J. Kazimi,
President





